Citation Nr: 0206417	
Decision Date: 06/17/02    Archive Date: 06/27/02

DOCKET NO.  96-13 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active air service from March 1968 to January 
1970; he is not shown to have engaged in combat with the 
enemy, nor does he so contend.  See 38 U.S.C.A. § 1154(b) 
(West 1991); see also VA O.G.C. Prec. Op. No. 12-99 (Oct. 18, 
1999) (published at 65 Fed. Reg. 6,258 (2000)).

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Waco Regional Office (RO).  By January 1997 decision, 
the Board denied appeals pertaining to multiple issues, 
including service connection for an acquired psychiatric 
disability, including PTSD.

An appeal was taken to the U.S. Court of Appeals for Veterans 
Claims (Court) from the Board's denial of several issues, one 
of which was service connection for an acquired psychiatric 
disability, including PTSD.  By May 28, 1999 Memorandum 
Decision, the Court affirmed the Board's denial of the 
appeals concerning the other issues and the issue of service 
connection for an acquired psychiatric disability other than 
PTSD; only as to the issue of entitlement to service 
connection for PTSD did the Court vacate the January 1997 
Board decision and remand the matter for further evidentiary 
development and readjudication.  Specifically, the Court 
indicated that VA should attempt to obtain documents 
pertaining to the veteran's claimed stressor.  In its 
decision, the Court indicated that its remand of the PTSD 
issue "may well be" a "fishing expedition," but that the 
case was a "close call."  In June 2000 and August 2001, the 
Board remanded the matter to the RO for additional 
development of the evidence.  A review of the record shows 
that the RO has complied with all remand instructions to the 
extent possible and the matter is ready for appellate 
consideration.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Despite repeated efforts on the part of VA, the record 
contains no credible supporting evidence that the veteran's 
claimed in-service stressor occurred.  

2. The most credible and probative evidence establishes that 
the veteran does not currently have PTSD.  

CONCLUSION OF LAW

PTSD was not incurred in active air service.  38 U.S.C.A. §§ 
1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that there has been 
a change in the law during the pendency of this appeal with 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), which provides that upon receipt of a complete or 
substantially complete application, VA shall notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
38 U.S.C. § 5103 (West Supp. 2001).  VCAA also requires VA to 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C. § 5103A 
(West Supp. 2001).  

In this case, the Board finds that VA has satisfied its 
duties to the veteran, under both former law and the new 
VCAA.  A review of the record indicates that the veteran and 
his representatives have been informed on numerous occasions 
via decisions of the RO, the Board, Statements of the Case, 
and letters from the RO, of the evidence of record and the 
nature of the evidence needed to substantiate the claim.  
Moreover, as the RO has completely developed the record, the 
requirement that the RO explain the respective responsibility 
of VA and the veteran to provide evidence is moot.  

The record also shows that VA has conducted extensive 
evidentiary development in this case.  The RO has obtained 
the veteran's service medical and personnel records, as well 
as all post-service treatment records he has specifically 
identified.  The veteran was also afforded a VA psychiatric 
examination in connection with his claim.  The examiner had 
access to the veteran's medical records and provided a 
considered medical opinion regarding the issue in this case.  
No further examination or medical opinion is necessary.  

The RO has also made repeated efforts to obtain evidence to 
corroborate the veteran's allegations regarding his claimed 
in-service stressor.  For example, the RO has contacted the 
Air Force Office of Special Investigations, the Army Crime 
Records Center, the U.S. Armed Services Center for Research 
of Unit Records, and the National Archives Records 
Administration.  These efforts produced absolutely no 
indication that the veteran had ever been charged with or 
investigated for arson.  

It is noted that in a January 2001 letter, the veteran's 
attorney indicated that records pertaining to the alleged 
arson investigation were "located at an Air Force base in 
Alabama."  In its August 2001 remand, the Board advised the 
attorney that if he had specific information regarding the 
location of any records pertinent to the veteran's claim 
(such as the address, phone number, or name of the office 
holding these records), he should immediately provide the RO 
with that information.  To date, no response has been 
received; in fact, the attorney has since withdrawn from the 
case.

In view of the foregoing, and after a complete review of the 
record, the Board is unable to conceive of an avenue of 
development which has not yet been explored.  As VA has 
fulfilled the duties to notify and assist, and as the change 
in law has no additional material effect on adjudication of 
this claim, the Board finds that it can consider the merits 
of this appeal without prejudice to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

I.  Factual Background

The veteran claims that he currently has PTSD as a result of 
being unjustly accused of arson in service and because he 
underwent various alleged humiliations during the resulting 
criminal investigation.  He has provided inconsistent details 
regarding the time, place and date of the alleged arson 
investigation.  

The veteran's service medical and personnel records are 
negative for any notation of PTSD or of an arson 
investigation.  However, in October 1969, while stationed in 
Thailand, he was brought into the dispensary in a very 
intoxicated and combative state after he had drawn a knife on 
two military superiors.  He was confined because of his 
combativeness until he could sober up.  A complete 
psychiatric evaluation was then performed at which the 
veteran reported that he was under great pressure from home 
and that, as a way of avoiding depression, he had resorted to 
alcohol.  The diagnostic impression was an acute depressive 
reaction, together with a longstanding passive-aggressive 
personality, aggressive type.  It was noted that he was to be 
treated with Elavil and weekly psychotherapy; if difficulty 
continued in his squadron despite this treatment, it was 
recommended that an administrative separation from service 
under the provisions of AFM (Air Force Manual) 39-12 be 
considered, based on his longstanding character disorder.  

Records show that the veteran was administratively separated 
from service in January 1970.  On his DD Form 214, it is 
indicated that the reason and authority for the discharge for 
unsuitability was set forth in AFM 39-12.  The report of his 
separation medical examination notes a medical history of 
depression and excessive worry since the start of his tour of 
duty, treated with Elavil, to which he responded well.  No 
complications or sequelae were found on that examination, and 
the psychiatric clinical evaluation was normal.  

The veteran's service personnel records show that he received 
nonjudicial punishments for being drunk and disorderly and 
for failure to repair.  It was noted that he was not eligible 
for the Air Force Good Conduct Medal due to Article 15 
punishments.  The administrative records contain no 
indication that the veteran was ever the subject of any arson 
investigation.  

In August 1994, the veteran submitted a claim of service 
connection for PTSD, claiming that he had recently been 
diagnosed with PTSD by a private physician.

By writing in October 1994, the veteran stated that he had 
been "traumatized" by Air Force Intelligence agents who 
unjustly accused him of arson at Edwards Air Force Base (AFB) 
in California in 1969.  He claimed that, on two occasions, he 
was dragged from his room wearing nothing but shorts and a T-
shirt, and taken to a room where he was subjected for hours 
to verbal, racial and physical abuse in an effort to get him 
to sign a confession.  Even after the guilty party was 
caught, he alleged, he was ostracized by his fellow 
servicemen, and the "stigma" followed him overseas.  He 
also claimed to be unable to discuss this "ordeal" 
previously.  

In support of his claim, the RO duly contacted the private 
physicians identified by the veteran and requested copies of 
pertinent medical records.  Records received from C. Brooks, 
M.D., indicate that the veteran was seen in August 1994, at 
which time he reported that he had a history of PTSD 
(reportedly related to a 1968 nervous breakdown in Thailand), 
and he requested medication for his nerves.  Dr. Brooks was 
primarily concerned with treating various physical ailments 
of the veteran, but a diagnosis of an unspecified "mental 
disorder" was recorded.  

Also obtained by the RO were records from H. Bonham, M.D., 
which contain no diagnosis of PTSD, but show that in August 
1994, the veteran reported that he had a nervous breakdown in 
service, requiring hospitalization for two weeks and that he 
remain under a doctor's care from October 1969 to January 
1970.  He reported a traumatic incident which he claimed had 
occurred at Edwards AFB which gave rise to horrible memories.  
He also alleged he had dreams about his military career 
blowing up after an accident in which he hurt his back.  He 
then began to use pills and alcohol to decrease his pain, and 
was unjustly accused of arson.  Dr. Bonham reported in August 
and September 1994 that the veteran's "voices" were 
quieter, and he had a good response to prescribed medication.  
Dr. Bonham reported a clinical impression of "adjustment 
difficulties" in September 1994.  

In November 1994, Dr. Bonham indicated that he had first seen 
the veteran in August 1994, at which time he presented with 
severe symptoms of major depression with psychotic features 
and reported that he was having "horrific flashbacks."  
During subsequent psychotherapy sessions, the veteran 
reported that he had a "nervous break-down" in 1969, after 
having been "accused of a serious crime."  Dr. Bonham 
indicated that the veteran could not handle the shame and 
thought his race was the reason he had been treated in such 
manner.  Dr. Bonham further noted that the veteran's history 
indicated that "he never fully recovered."  He indicated 
that the veteran had never had any thoughts of paranoia until 
he had been "persecuted unfairly at Edwards AFB" in 
service.  The diagnoses included PTSD.  

In March 1995, the veteran was afforded a VA psychiatric 
examination at which time he described the alleged stressor 
event in service of being falsely accused of arson; on this 
occasion, he indicated that the incident had occurred while 
he was stationed in Thailand.  He also mentioned additional 
allegations of incidents of persecution and mistreatment 
during basic training.  After examining the veteran and 
reviewing his medical history, the VA examiner specifically 
reported that he found no evidence of PTSD.  The examiner 
concurred in the diagnosis of a major depression, probably 
bordering on psychosis, and also noted a personality disorder 
of either schizoid or borderline type.  

In September 2000, the veteran indicated that he was 
"humiliated and traumatized by the CID" in late March or 
early April of 1969 at Edwards AFB in California.  
Specifically, he indicated that he was "choked, cursed, and 
threatened" and was "taken out in the desert and tormented 
for hours."  

II.  Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d).  

Current regulation provides that service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with the fourth edition of the Diagnostic and 
Statistical Manual of Mental  Disorders (DSM-IV), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor, and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§§ 3.304(f), 4.125(a); Anglin v. West, 11 Vet. App. 361 
(1998).

Here, it is noted that 38 C.F.R. § 3.304 was amended during 
this appeal.  See e.g., 61 Fed. Reg. 52,695 (Oct. 8, 1996).  
The Board is cognizant that the veteran is entitled to 
application of the most favorable version of the regulation 
to his claim.  Thus, the Board has considered the veteran's 
claim under all applicable versions of the regulation.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The evidence required to support the occurrence of an in-
service stressor varies depending on whether or not the 
veteran was engaged in combat with the enemy.  Where, as 
here, the veteran did not engage in combat with the enemy, 
the Court has held that credible supporting evidence means 
that the veteran's testimony, by itself, cannot, as a matter 
of law, establish the occurrence of a non-combat stressor; 
nor can credible supporting evidence of the actual occurrence 
of an in-service stressor consist solely of after-the-fact 
medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389 
(1996).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  See also Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

III.  Analysis

As noted, the veteran claims that he now suffers from PTSD 
due to a traumatic event in service, namely, an unjust 
accusation of the crime of arson.  

Applying the facts in this case to the criteria set forth 
above, the Board finds that the weight of the probative 
evidence of record is against a finding that the veteran 
currently suffers from PTSD.  It is further noted that the 
record lacks credible, supporting evidence that the veteran's 
claimed in-service stressor occurred.  As a result, service 
connection for PTSD must be denied.  

As noted, service connection for PTSD requires medical 
evidence of a diagnosis of PTSD; a link between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.304(f).  

In this case, the Board recognizes that the record contains a 
diagnosis of PTSD from Dr. Bonham.  However, the Board finds 
that this diagnosis is of far less probative value than other 
medical evidence of record.  Specifically, Dr. Bonham's 
report does not clearly address the rationale supporting the 
diagnosis, and does not purport to be based on a review of 
the entire medical record.  

By contrast, the Board finds that the March 1995 VA medical 
examination report, which indicates that the veteran does not 
have PTSD, is highly probative evidence.  This opinion was 
based on a review of the entire applicable record.  In 
addition, the examiner provided a full explanation as to why 
the veteran's symptoms do not meet the criteria for PTSD.  
Given the depth of the examination report, and the fact that 
it was based on a review of the complete record, the Board 
finds that it is more probative and material to the veteran's 
claim.  See Owens v.  Brown, 7 Vet. App. 429 (1995) (the 
Board is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so).  
Accordingly, the Board finds that taken as a whole, the 
evidence of record does not support a finding that the 
veteran has PTSD.  

It is further noted that the record lacks credible supporting 
evidence that the veteran's claimed in-service stressor 
occurred.  The veteran has claimed that he was traumatized by 
military investigators during the course of an arson 
investigation.  The details he has provided of this claimed 
stressor, such as time and place, have been very 
inconsistent.  Notwithstanding obvious credibility problems 
with his stressor statements, VA attempted to obtain evidence 
to corroborate the alleged arson investigation.  As noted 
above, however, such efforts were to no avail.  Therefore, 
the Board is unable to find as a factual matter that the 
alleged stressor ever actually occurred.  

In reaching this decision, the Board has considered that 
recent regulatory amendments provide that where a PTSD claim 
is based on in-service personal assault, evidence from 
sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to:  
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  VA will not deny a PTSD 
claim that is based on in-service personal assault without 
first advising the claimant that evidence from sources other 
than the veteran's service records or evidence of behavior 
changes may constitute credible supporting evidence of the 
stressor and allowing him or her the opportunity to furnish 
this type of evidence or advise VA of potential sources of 
such evidence.  VA may submit any evidence that it receives 
to an appropriate medical or mental health professional for 
an opinion as to whether it indicates that a personal assault 
occurred.  See 67 Fed. Reg. 10,330-332 (March 7, 2002) (to be 
codified at 38 C.F.R. § 3.304(f) (2002)).

In this case, the veteran has occasionally alleged that he 
was physically assaulted by officers investigating his 
charged involvement in an arson.  Although this does not 
appear to be the type of "personal assault" contemplated in 
the regulation, it is nonetheless noted that VA made numerous 
attempts to obtain records from alternative sources to 
corroborate the claimed stressors and has clearly advised the 
veteran of such efforts.  The RO's development action also 
included a comprehensive medical evaluation of the record 
with the question of whether there is evidence of PTSD 
attributable to the claimed in-service stressor clearly 
before the examiner.  Finally, the Board notes that the 
veteran's claim has been denied, in part, on the basis that 
the preponderance of the evidence shows that he does not 
currently have PTSD.  The veracity of his claimed in-service 
stressor is not a matter on which this case turns 
independently.  Thus, the Board finds that no further action 
is necessary.  

In summary, the Board finds that the preponderance of the 
evidence shows that the veteran does not currently have PTSD.  
Moreover, the record contains no credible evidence 
substantiating that the claimed in-service stressor ever 
occurred, as alleged.  Under these circumstances, service 
connection for PTSD is not warranted.  


ORDER

Entitlement to service connection for PTSD is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

